MNAche || Rradley Tele wr.

Name

_# 742) ol.
ket i C ocre tion C ecter

Place of cog roby,

LAO Schoeohucn Rd
Ketcican fk 9990)

City, State, Zip

 

 

Telephone

IN THE UNITED STATES DISTRICT COURT
FOR THE DISTRICT OF ALASKA

(Enter full name of plaintiff in this action)

Case No. Ss: ao >= CV=-00010 -RRB

 

 

 

 

Plaintiff, (To be supplied by Court)
vs.
FIRST AMENDED
‘ PRISONER'S
leetel ker Corret) en Comber COMPLAINT UNDER
—_ | THE CIVIL RIGHTS ACT
MASOOD Here LS 42 U.S.C. § 1983
(Enter full names of defendant(s) in this action.
Do NOT use et al.)
Defendant(s).

A. Jurisdiction

Jurisdiction is invoked under 28 U.S.C. § 1343(a)(3).

B. Parties

1. Plaintiff: This complaint alleges that the civil rights of Ntehe lt G3 Tsler ar.
(print your name)

who presently resides at kete hike nN Coc i et ON

(mailing address or place of confinement)
were violated by the actions of the individual(s) named below.

 

Case 5:20-cv-00010-RRB Document 7 Filed 12/28/20 Page 1 of 10
2. Defendants (Make a copy of this page and provide same information if you are naming more than 3
defendants):

Defendant No. 1 Ketel wr Corredion Center is a citizen of

(name)
Maska, , and is employed as a

(state) (defendant's government position/titie)

 

This defendant personally participated in causing my injury, and | want money
damages.

Oo
y The policy or custom of this official’s government agency violates my rights, and |
seek injunctive relief (to stop or require someone do something).

 

 

Defendant No. 2, Yason Mees is a citizen of
(name)
Neco , and is employed as a
(state) (defendant's government positionsitle)

This defendant personally participated in causing my injury, and | want money
damages.
OR
____The policy or custom of this official's government agency violates my rights, and |
seek injunctive relief (to stop or require someone do something).

Defendant No. 3, is a citizen of
(name)

, and is employed as a
(state) (defendant's government position/title)

 

This defendant personally participated in causing my injury, and | want money
damages.
OR
____The policy or custom of this official’s government agency violates my rights, and |
seek injunctive relief (to stop or require someone do something).

**REMINDER***
You must exhaust your administrative remedies before your claim can go forward.
THE COURT MAY DISMISS ANY UNEXHAUSTED CLAIMS.

C. Causes of Action (You may attach additional pages alleging other causes of action and facts
supporting them if necessary. Make copies of page 5 and rename them pages 5A, 5B, etc. and rename
the claims, “Claim 4,” “Claim 5, etc.”).

Prisoner § 1983 - 2
PSO1, Nov. 2013

Case 5:20-cv-00010-RRB Document 7 Filed 12/28/20 Page 2 of 10
Clever O

Claim _1: On or about Sent )4 2018 , my civil right to
fees.s tr the Cours, ®

(Medical care, access to the courts, due process, freedom of religion, free speech, freedom of association, freedom

from cruel and ynysual punishment, etc. List only one viol lation.) .
was violated by Zoson ACIS & ce: Center
(Name of the specific Defendant who Violated is right)

 

Supporting Facts (Briefly describe facts you consider important to Claim 1. State what
happened briefly and clearly, in your own words. Do not cite legal authority or argument.
Describe exactly what each defendant, by name, did to violate the right alleged in Claim 1.):

 

 

 

 

 

 

 

 

 

 

 

we errs should on QevEem heen plac ed
Qn, “he. PALER eve | with Ahe, Nonviel et

LAM es. | a Hacnis uss oot but oO Arison
Sor octoult, He Was, Lebility risic,

Ketchi\wen Corre ron =oeEEon voile beck

Ts owen oolic At Ageros,
= ‘ ' \

{ot \ \ 0) Ty LAC C2iN ‘N COL.

ol

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

Oke A | Lela \eeun Correkion, Cc Vecriss
aceory kerk

lp more iamoxes,. fNkee DESLINE N04

 

 

 

Prisoner § 1983 - 3
PSOi, Nov. 2013

Case 5:20-cv-00010-RRB Document 7 Filed 12/28/20 Page 3 of 10
@

“@idifmz? On or about , my civil right to
(Date)

 

(Medical care, access to the courts, due process, freedom of religion, free speech, freedom of association, freedom
from cruel and unusual punishment, etc. List only one violation.)

was violated by

 

(Name of the specific Defendant who violated this right)

Supporting Facts (Briefly describe facts you consider important to Claim 2. State what
happened briefly and clearly, in your own words. Do not cite legal authority or argument.
Describe exactly what each defendant, by a did to violate the right alleged in Claim 2.):

keller (cre tiok Sinally pucr Ne, eens

ir Solvhac Ld Cons VA ECLMeTN

eR ra

 

Clever Sa fant Teo Ans os = sex c |4 Dok, LkK\e
‘incarcrercodeesh ote! Veloce in Kepackcherts oS
(ner ear Fac ae ea TZ ure = : ctrcls ont ale.
Hones > Ree pcnyctabion ‘Su Awe’ Pe Taso
Peat © VS. The. CSS rr: A cenderert Mee Une Onse lous,

Las cular nies Wy teal en iw Kekk Keen Reciarn\
E R the eC Velie’ Loh :

Neetne = AN eee. orclecect Ch. Col SCO ines
ae mutdvaie. Adee \ oak Soorturess to oanit

\ a Oc € ee ual ace \eXee Zu gomede accla ,
[eb octets. \ S\sor , labtre ra.\ archi Ne lier \\ ante rar

/
prexcilacy and arte tole ere.) maxillary well,

FL ates taken Ui Ow Mecivac im Ad ask A Regions A
a Zn Bncharome. Masks ci. Ldkeve! Cad
\

SCaonm was — eatmmert

 

 

 

 

 

 

The cloctorc Come te See. ine posk-Scan | +e

Prisoner § 1983 -4
PSO1, Nov. 2013

Case 5:20-cv-00010-RRB Document 7 Filed 12/28/20 Page 4 of 10
 

On or about , my civil right to
(Date)

 

(Medical care, access to the courts, due process, freedom of religion, free speech, freedom of association, freedom
from cruel and unusual punishment, etc. List only one violation.)

was violated by

 

(Name of the specific Defendant who violated this right)

Supporting Facts (Briefly describe facts you consider important to Claim 3. State what
happened briefly and clearly, in your own words. Do not cite legal authority or argument.
Describe exactly what each defendant, by name, did to violate the right alleged in Claim 3.):

\ . b
> \ Co WWE te LAN COS SHE Seca Or \cr itd

 

Cte) From Vecce wok taken B Surgery

Rick tort Ya-4S hours |

Tt = LTE OUMS OI NACE ‘ AA by COAL ON AS
OSG fi) J Sa AACS E poy: a \exw ~_ @VUe oy Ae '

 

 

 

There. is Sina cont necue, domaae te m
les Cifen eink Qoee. Z ean tee! nithwea nn
the CoO. er the. Spucpetu . loest my vidi Qn

‘oO ou le e€ue duc. qe re, rou) Z
ceivers att Ve hownds ow We Herris, The.

omic. Necve. Lass datnoced. Z have. Ss owl

fats cay WSs heel. Ln roy \eQh ene it'd
Ake 100% hacks,

Lin lest qrith Meany succes SeacS aconnd

aan es Sy OCD \ adn on MAVOUSTIA, Ca xe.
, \
cepiian costo: lacemions, Mu ‘te
Ve chek in aod, F eon No lonner Ave nN

NOU © . OCG Of ye Toece., WiTNnoU. Cy

 

 

 

 

 

 

Prisoner § 1983 - 5
PSO1, Nov. 2013

Case 5:20-cv-00010-RRB Document 7 Filed 12/28/20 Page 5 of 10
@

Cae (Gees On or about , my civil right to
, (Date)

(Medical care, access to the courts, due process, freedom of religion, free speech, freedom of association, freedom
from cruel and unusual punishment, etc. List only one violation.)

 

was violated by

 

(Name of the specific Defendant who violated this right)

Supporting Facts (Briefly describe facts you consider important to Claim 3. State what
happened briefly and clearly, in your own words. Do not cite legal authority or argument.
Describe exactly what each defendant, by name, did to violate the right alleged in Claim 3.):

DAs Presta al&e Ces lel In DA Concirsse1 on
rk Lacon Aer pecs Cy theed- lec en AMNESIA

ochore, So \ A ae Wl | rer rehals! ite thon Secvices

bo lhe \p bth a loss owned a \aAk -—-—

 

 

 

 

 

Sie. We, Wee Cr OSsonr AL Wu Line, LS Creme eck
\erevecably. T+ is expecerle Zwoill expe ie ree

 

 

 

   

OS mu Bet, The
hreod Anc cul,

Mu And es ek aSKeectesd ha the acssau\k, Plus
Ly \ews aa SA \nes Pew achund i

F stil Yalge predyco nin Woe Mu Ar.

Yu WEMoOCLU loss, | Tee s\\ ‘apne one Chek chew
De. et even & Teac rs ean ME morku AN Som
places OS Soy Wey!

 

 

 

Prisoner § 1983 - 5
PSOL, Nov. 2013

Case 5:20-cv-00010-RRB Document 7 Filed 12/28/20 Page 6 of 10
D. Previous Lawsuits

1. Have you begun other lawsuits in state or federal court dealing with the same facts
involved in this action, or otherwise relating to your imprisonment? Yes _A_No

2. If your answer is “Yes,” describe each lawsuit.

a. Lawsuit 1:

Plaintifi(s):_ MWwehel\ Reodler Teler Je.
Defendant(s): Kelbiican Corr ection, wesan Hereis

Name and location of court: Blacker’ % Feale cel “{ ourt” fachorage. , Ak,

- RRR
Docket number: Sigo-cy-" cole Name of judge: Beloh R. Re tetine

Approximate ae was filed: Seek 14.9080 Date of final decision: Nov 30 2020

 

 

Disposition: Dismissed _——Appealed ______sSSttill pending
Issues Raised:_D\sSon' ete wrthaut Ce udice.

b. Lawsuit 2:

Plaintiff(s):

Defendant(s):

 

Name and location of court:

 

 

Docket number: Name of judge:
Approximate date case was filed: Date of final decision:
Disposition: Dismissed Appealed Still pending

Issues Raised:

 

3. Have you filed an action in federal court that was dismissed because it was
determined to be frivolous, malicious, or failed to state a claim upon which relief could
be granted?

x Yes No

If your answer is “Yes,” describe each lawsuit on the next page.

Prisoner § 1983 -6
Case 5:20-cv-00010-RRB Document 7 Filed 12/28/20 Page 7 of 1" 8"?
Lawsuit #1 dismissed as frivolous, malicious, or failed to state a claim:

a. Defendant(s): K. ctl Kean Cocre et) onal F recilihy

b. Name of federal court Dacke's Case number: 5 /AO- -V- O00/0-RRL

c. The case was dismissed as: ___frivolous,__ malicious and/or ___ failed to state a claim

d. Issue(s) raised: Dy Misseck wid npuse p cen ua. ee.

e. Approximate date case was fi led Sept Hac Date of final decision: Nov, Ve mher 0 20380

Lawsuit #2 dismissed as frivolous, malicious, or failed to state a claim:

a. Defendant(s):

 

b. Name of federal court Case number:

 

c. The case was dismissed as: frivolous, malicious and/or failed to state a claim

d. Issue(s) raised:

 

e. Approximate date case was filed: Date of final decision:
Lawsuit #3 dismissed as frivolous, malicious, or failed to state a claim:

a. Defendant(s):

 

b. Name of federal court Case number:

 

c. The case was dismissed as: frivolous, malicious and/or failed to state a claim

d. Issue(s) raised:

 

e. Approximate date case was filed: Date of final decision:
4. Are you in imminent danger of serious physical injury? Yes \ No

lf your answer is “Yes,” please describe how you are in danger, without legal
argument/authority: a

 

 

 

 

Prisoner § 1983 - 7

PSO1, Nov. 2013
Case 5:20-cv-00010-RRB Document 7 Filed 12/28/20 Page 8 of 10
F. Request for Relief

Plaintiff requests that this Court grant the following relief:

1. Damages in the amount of $_ 3SO, 0O0O
2. Punitive damages in the amount of $ 350 20 oO

3. An order requiring defendant(s) to pov Qe dlameqes and fen ane suite ring
4. A declaration that Vi dco y Corvekorel| iz acl Repark, Werdice| Report

5. Other:

 

Plaintiff demands a trial by jury. Yes No

DECLARATION UNDER PENALTY OF PERJURY

The undersigned declares under penalty of perjury that s/he is the plaintiff in the
above action, that s/he has read the above civil rights complaint and that the
information contained in the complaint is true and correct.

Executed at iat Ketch hers Fie, zzility on Nec. ol 2020

(Location) (Date)

   
   

(Plaintiff's Signature)

 

Original Signature of Attorney (if any) (Date)

 

 

 

Attorney's Address and Telephone Number

Prisoner § 1983 -8
Case 5:20-cv-00010-RRB Document7 Filed 12/28/20 Page 9 of 1d™ 8"
pe Us er
 TRO\ Scheoenlbar Red,

robber ANS
FAG OL

 

 

(Anited Sherkes Neleck Couch |

Clerk SS Couch
Feder Bulking ULS. Coakogse:

BOQ W Wh Wee +4

Case 5:20-cv-00010-RRB Document 7 Filed 12/28/20 Page 10 of 10
